Title: From George Washington to Brigadier General William Woodford, 17 May 1780
From: Washington, George
To: Woodford, William



Dear Sir
Head Quarters Morris Town 17th May 1780.

I have had the pleasure of receiving your favors of the 8th and 31st March and 9th of April, the last informing me of your arrival in Charles Town—This must have given spirit to the Garrison and I flatter myself may be the means of effectually securing the place. The uncertainty however of your situation or the possibility of conveying this letter safely to you, prevents me from entering upon those parts of yours which relate to Business—I wish you success and happiness and am with real esteem Dear Sir yr most obt Servt.
Be pleased to make my Compliments to Genl Scott and all the Gentlemen of the line.
